                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                         Plaintiff,                                     4:15CR3091

        vs.                                                      RESTRAINING ORDER

 ALLEN E. PEITHMAN, JR., et al.

                         Defendants.


       The United States of America has applied to this Court for a restraining order pursuant to

21 U.S.C. § 853(e)(1)(A) to preserve the availability of certain property that is subject to a

forfeiture Money Judgment entered in this criminal case. The Court reviews the record in this case

and, being duly advised in the premises, finds as follows:

1.     On March 28, 2017, a federal jury found defendants, Allen E. Peithman, Jr., Sharon A.

       Elder, Cornerstone Plaza, Inc., and AEP Properties, L.L.C. guilty (Filing No. 262) of

       certain counts in the Indictment.

2.     On May 1, 2017, this Court entered a Memorandum and Order regarding forfeiture stating

       that at the time of sentencing the Court will enter a money judgment against the defendants

       in the total amount of $1,142,942.32, reserving the right to alter or amend the amount prior

       to time of sentencing. (Filing No. 348, pp. 6-7). The Court stated that its Order should be

       construed as a preliminary order of forfeiture with respect to the money judgment. (Filing

       No. 348, p. 7).

3.     On May 9, 2017, John Reinick filed a praecipe for writ of execution in the District Court

       of Lancaster County, case no. CI17-1229 based on judgment he obtained on September 2,

       2016, against Allen Peithman in the amount of $17,153.21 plus costs of $89.46, with



                                                1
      interest accruing at the rate of 2.345 percent. Case No. CI13-3069, Lancaster County

      Nebraska.

4.    On May 12, 2017, the United States recorded a Notice of Lis Pendens with the Register of

      Deeds of Lancaster County, Nebraska, thereby giving notice that it had an interest in 2733

      Randolph as the result of Peithman's conviction in case number 4:15CR3091.

5.    On August 2, 2017, this Court entered a Money Judgment jointly and severally among and

      against the defendants in the amount of $1,142,942.32 (Filing No. 418) and, on August 7,

      2017, entered Judgment against defendant Peithman. (Filing No. 435).

6.    After an appeal by defendants and a remand from the Eighth Circuit, this Court will

      determine the respective liability of the defendants for the portion of the Money Judgment

      representing funds used by the defendants to purchase drug paraphernalia, and previously

      determined by the Court to total $117,653.57.

7.    The Sheriff of Lancaster County, Nebraska, levied on the real estate commonly known as

      2733 Randolph Street, Lincoln, Nebraska, owned by Allen Peithman and on February 14,

      2019, the Sheriff accepted a bid of $80,250.00 for the property.

8.    After deducting costs, the Sheriff provided the remaining proceeds from the sale in the

      amount of $78,542.59 to the Clerk of the Nebraska District Court.

9.    Pursuant to this Court’s entry of a forfeiture Money Judgment, the United States is entitled

      to the balance of the proceeds of the sale, (the subject property) after payment to John

      Reinick pursuant to his state court judgment against Peithman.

10.   The United States seeks to maintain the status quo and prevent dissipation of the balance

      of the proceeds from the Lancaster County Sheriff’s sale of 2733 Randolph Street pending

      further order of this Court.


                                               2
11.    Pursuant to 21 U.S.C. § 853(e)(1), this Court may enter a restraining order or injunction,

       require the execution of satisfactory performance bond, or take any other action to preserve

       the availability of property subject to forfeiture.

12.    The jury’s verdict against defendant Peithman and his co-conspirators provides sufficient

       probable cause for the issuance of a restraining order with regard to the subject property.

13.    The United States’ Application for a Restraining Order should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. All persons and entities who have any interest or control over the subject property,

           including but not limited to the Lancaster Sheriff’s Office, the Clerk for the District

           Court for Lancaster County, and defendant and his agents, are hereby restricted and

           restrained from attempting or completing any action that would affect the availability

           of the balance of funds from the sale of 2733 Randolph St., including but not limited

           to distributing, or otherwise disposing of, or removing said funds from the jurisdiction

           of this Court.

       B. This Restraining Order will remain in full force and effect until further order of this

           Court.

       C. The United States is directed to serve this Order on the Sheriff for Lancaster County,

           the Clerk for the District Court for Lancaster County and counsel for Mr. Reinick.

DATED this 10th day of April, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                                  3
